Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4, 7-11, and 13-23 are presented for examination.


Response to Arguments
Applicant's arguments filed on 9/27/22 have been fully considered but they are not persuasive. 

In the remarks, applicant argued in substance that (1) applicant’s claimed element “for a model placed on a specified plane, determining at least one reference plane in a direction parallel to the specified plane” requires, under the ordinary and customary meaning, performance of providing a model placed on the specified plane; (2) applicant’s claimed element “for the at least one reference plane, obtaining at least one vertical projection area by acquiring a vertical projection area of the model above each reference plane projection on a corresponding reference plane” requires, under the ordinary and customary meaning, performance of locating the vertical projection area on the model; (3) Li fails to cure the cited art’s deficiency by also failing to teach or suggest “for a model placed on a specified plane, determining at least one reference plane in a direction parallel to the specified plane; for the at least one reference plane, obtaining at least one vertical projection area by acquiring a vertical projection area of the model above each reference plane projected on a corresponding reference plane; according to the at least one vertical projection area, obtaining a total volume; and according to the total volume and a volume of the model, obtaining the volume of a supporting structure of the model”.

As to point (1) the examiner disagrees with applicant’s remark as no apparatus or tool or controller utilized to perform the claimed method for acquiring a volume of a structure. For example, limitation of “for a model placed on a specified plane, determining at least one reference plane in a direction parallel to the specified plane” purely indicates a thought process with or without a mathematical calculation for determining at least one reference plane. Similarly, obtaining a total volume is clearly a mathematical calculation and/or thought process. Though as claimed by applicant that none of these elements can be practiced via human mind alone, but can clearly be imagined (i.e., a thought process). To overcome this rejection, applicant  is requested to amend the claim properly. Therefore, rejection under 101 abstract idea is correct.

As to point (2) the examiner disagrees with applicant’s remark as no apparatus or tool or controller utilized to perform the claimed method for acquiring a volume of a structure. For example, limitation of “for the at least one reference plane, obtaining at least one vertical projection area by acquiring a vertical projection area of the model above each reference plane projection on a corresponding reference plane” purely indicates a thought process with or without a mathematical calculation. Though as claimed by applicant that none of these elements can be practiced via human mind alone, but can clearly be imagined (i.e., a thought process). To overcome this rejection, applicant  is requested to amend the claim properly. Therefore, rejection under 101 abstract idea is correct.

As to point (3) the examiner disagrees with applicant’s remark that Li (US Pub. 2016/0085882). 

Li discloses “for a model placed on a specified plane, determining at least one reference plane in a direction parallel to the specified plane” [abstract; Fig. 2; para 0016-0017, 0038, 0050, 0054, 0059; clearly receiving a solid model; build orientation on a build plate (i.e.,  a specified plane); bottom up; support structure; support volume; para 0039-0043; the system can analyze the solid model to determine suggested orientations; the system can also determine or compute the support volume for the support structure for each candidate orientation].

Li discloses “for the at least one reference plane, obtaining at least one vertical projection area by acquiring a vertical projection area of the model above each reference plane projected on a corresponding reference plane” [abstract; Fig. 2; para 0016-0018, 0038-0043, 0050-0059; bottom up is a vertical projection; build orientation on a build plate (i.e., a specified plane); bottom up projection corresponding to the reference build plate].

Li discloses “according to the at least one vertical projection area, obtaining a total volume” [abstract; Fig. 5A; para 0016-0017, 0038-0043, 0050-0059; obtaining a support volume; using the Parasolid geometric modeling kernel to determine or compute the support volume].

Li discloses “according to the total volume and a volume of the model, obtaining the volume of a supporting structure of the model” [abstract; Fig. 5A; para 0016-0017, 0038-0043, 0050-0059; clearly invention is directed to analyzing the solid model to determine a suggested orientation that minimizes a build height or minimizes a support volume].

As detailed above, Li clearly discloses the claimed invention by the applicant and the rejection under 102(a)(1) is correct.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 8-11, 13-14, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 1 recites (i) for a model placed on a specified plane, determining at least one reference plane in a direction parallel to the specified plane [a mental or thought process that is written down on a paper with or without mathematical calculations], (ii) for the at least one reference plane, obtaining at least one vertical projection area by acquiring a vertical projection area of the model above each reference plane projected on a corresponding reference plane [a mental or thought process that is written down on a paper with or without mathematical calculations], (iii) according to the at least one vertical projection area, obtaining a total volume [a mental or thought process that is written down on a paper with or without mathematical calculations], (iv) according to the total volume and a volume of the model, obtaining the volume of a supporting structure of the model [a mental or thought process that is written down on a paper with or without mathematical calculations]. This judicial exception is not integrated into a practical application because no controller or a control processor is utilized. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because a method may be simply a written down steps of a mental process. 

Similarly, other claims 2-4, 8-11, 13-14, and 21-22 do not have a controller or a control processor and therefore do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all that disclose are a written down steps of a mental process.


Claims 15-17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 15 recites (i) for a model placed on a specified plane, determining at least one reference plane in a direction parallel to the specified plane [a mental or thought process that is written down on a paper with or without mathematical calculations], (ii) for the at least one reference plane, obtain at least one vertical projection area by acquiring a vertical projection area of the model above each reference plane projected on a corresponding reference plane [a mental or thought process that is written down on a paper with or without mathematical calculations], (iii) according to the at least one vertical projection area, obtain a total volume [a mental or thought process that is written down on a paper with or without mathematical calculations], (iv) according to the total volume and a volume of the model, obtain the volume of a supporting structure of the model [a mental or thought process that is written down on a paper with or without mathematical calculations]. This judicial exception is not integrated into a practical application because no controller or a control processor is utilized. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (i.e., a memory and a processor) are recited at a high level of generality, necessary, routine, or conventional to facilitate the application of the abstract idea. When considered separately and in combination, the additional elements do not add significantly more to the abstract idea. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. , 134 S. Ct. 2347 (2014) and 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618).

Similarly, other claims 16-17 and 19 do not have a controller or a control process and therefore do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all that disclose are a written down steps of a mental process.



Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites (i) for a model placed on a specified plane, determining at least one reference plane in a direction parallel to the specified plane [a mental or thought process that is written down on a paper with or without mathematical calculations], (ii) for the at least one reference plane, obtaining at least one vertical projection area by acquiring a vertical projection area of the model above each reference plane projected on a corresponding reference plane [a mental or thought process that is written down on a paper with or without mathematical calculations], (iii) according to the at least one vertical projection area, obtaining a total volume [a mental or thought process that is written down on a paper with or without mathematical calculations], (iv) according to the total volume and a volume of the model, obtaining the volume of a supporting structure of the model [a mental or thought process that is written down on a paper with or without mathematical calculations]. This judicial exception is not integrated into a practical application because no controller or a control process is utilized. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element (i.e., a non-transitory computer-readable storage medium) is recited at a high level of generality, necessary, routine, or conventional to facilitate the application of the abstract idea. When considered separately and in combination, the additional elements do not add significantly more to the abstract idea. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. , 134 S. Ct. 2347 (2014) and 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618).



Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The invention as disclosed in claim 20 is directed to non-statutory subject matter.  The claimed invention as a whole must accomplish a practical application.  That is, it must produce a “useful, concrete and tangible result”  (State Street Bank & Trust Co. v. Signature Financial Group Inc., 149 F.3d at 1273, 45 USPQ2d at 1601-02).

Claim 20 is directed to a non-transitory computer-readable medium storing a program to be accessed.  No physical aspects of the apparatus are disclosed however, and as such, the “apparatus” amounts to nothing more than a software or a computer listing per se, in that none of the elements recited are computer components or statutory processes, as they are not “acts” being performed.  Such a claimed computer program does not define any structural and functional interrelationships between the computer program and hardware elements of a computer which permit the computer program’s functionality to be realized, and as such is considered functional descriptive material not capable of execution and thus are not capable of producing a useful, concrete and tangible result as required by the State Street Formulation.  It is recommended that the claim be amended to show interactions between the hardware components of the system (processor, hard drive, etc.) and the recited acts of the apparatus (being executed/stored/etc. by the hardware).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-11, and 13-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (US Pub. 2016/00858821; hereinafter Li).

As per claim 1, Li discloses a method for acquiring a volume of a structure, comprising: 

for a model placed on a specified plane, determining at least one reference plane in a direction parallel to the specified plane [abstract; Fig. 2; para 0016-0017, 0038, 0050, 0054, 0059; clearly receiving a solid model; build orientation on a build plate (i.e.,  a specified plane); bottom up; support structure; support volume; para 0039-0043; the system can analyze the solid model to determine suggested orientations; the system can also determine or compute the support volume for the support structure for each candidate orientation]; 

for the at least one reference plane, obtaining at least one vertical projection area by acquiring a vertical projection area of the model above each reference plane projected on a corresponding reference plane [abstract; Fig. 2; para 0016-0018, 0038-0043, 0050-0059; bottom up is a vertical projection; build orientation on a build plate (i.e., a specified plane); bottom up projection corresponding to the reference build plate]; 

according to the at least one vertical projection area, obtaining a total volume [abstract; Fig. 5A; para 0016-0017, 0038-0043, 0050-0059; obtaining a support volume; using the Parasolid geometric modeling kernel to determine or compute the support volume]; and 

according to the total volume and a volume of the model, obtaining the volume of a supporting structure of the model [abstract; Fig. 5A; para 0016-0017, 0038-0043, 0050-0059; clearly invention is directed to analyzing the solid model to determine a suggested orientation that minimizes a build height or minimizes a support volume].


As per claim 15, Li discloses a device for acquiring a volume of a structure, the device comprising: 

a memory and a processor coupled to the memory [Fig. 1; para 0031; a data processing system includes a processor 102 and a main memory 108], wherein the memory stores one or more sets of program codes executed by the processor, and the processor is configured to: 

for a model placed on a specified plane, determine at least one reference plane in a direction parallel to the specified plane [abstract; Fig. 2; para 0016-0017, 0038, 0050, 0054, 0059; clearly receiving a solid model; build orientation on a build plate (i.e.,  a specified plane); bottom up; support structure; support volume; para 0039-0043; the system can analyze the solid model to determine suggested orientations; the system can also determine or compute the support volume for the support structure for each candidate orientation], 

for the at least one reference plane, obtain at least one vertical projection area by acquiring a vertical projection area of the model above each reference plane projected on a corresponding reference plane [abstract; Fig. 2; para 0016-0018, 0038-0043, 0050-0059; bottom up is a vertical projection; build orientation on a build plate (i.e., a specified plane); bottom up projection corresponding to the reference build plate], 

according to the at least one vertical projection area, obtain a total volume [abstract; Fig. 5A; para 0016-0017, 0038-0043, 0050-0059; obtaining a support volume; using the Parasolid geometric modeling kernel to determine or compute the support volume], and 

according to the total volume and a volume of the model, obtain the volume of a supporting structure of the model [abstract; Fig. 5A; para 0016-0017, 0038-0043, 0050-0059; clearly invention is directed to analyzing the solid model to determine a suggested orientation that minimizes a build height or minimizes a support volume].


As per claim 20, Li discloses a not-transitory computer-readable storage medium, containing a computer instruction, and the computer instruction is configured to enable a computer to perform:

for a model placed on a specified plane, determining at least one reference plane in a direction parallel to the specified plane [abstract; Fig. 2; para 0016-0017, 0038, 0050, 0054, 0059; clearly receiving a solid model; build orientation on a build plate (i.e.,  a specified plane); bottom up; support structure; support volume; para 0039-0043; the system can analyze the solid model to determine suggested orientations; the system can also determine or compute the support volume for the support structure for each candidate orientation]; 

for the at least one reference plane, obtaining at least one vertical projection area by acquiring a vertical projection area of the model above each reference plane projected on a corresponding reference plane [abstract; Fig. 2; para 0016-0018, 0038-0043, 0050-0059; bottom up is a vertical projection; build orientation on a build plate (i.e., a specified plane); bottom up projection corresponding to the reference build plate]; 

according to the at least one vertical projection area, obtaining a total volume [abstract; Fig. 5A; para 0016-0017, 0038-0043, 0050-0059; obtaining a support volume; using the Parasolid geometric modeling kernel to determine or compute the support volume]; and 

according to the total volume and a volume of the model, obtaining the volume of a supporting structure of the model [abstract; Fig. 5A; para 0016-0017, 0038-0043, 0050-0059; clearly invention is directed to analyzing the solid model to determine a suggested orientation that minimizes a build height or minimizes a support volume].

As per claim 2, Li discloses wherein: in a direction perpendicular to the specified plane, a distance between every adjacent two reference planes is same or different [para 0017, 0039-0043, 0052-0056; inherent to the Parasolid geometric modeling kernel or any other mathematical software/program helping in calculating a support volume of a support structure].

As per claim 3, Li discloses wherein for the at least one reference plane, obtaining the at least one vertical projection area by acquiring the vertical projection area of the model above the each reference plane projected on the corresponding reference plane includes:  - 41 -Client Ref No.: HPCT0020-US Attorney Docket No.: 00185.0060.OQUS for the each reference plane among the at least one reference plane, obtaining the at least one vertical projection area by acquiring the vertical projection area of the model above the each reference plane projected on the corresponding reference plane [para 0017, 0039-0043, 0052-0056; inherent to the Parasolid geometric modeling kernel or any other mathematical software/program helping in calculating a support volume of a support structure].

As per claim 4, Li discloses wherein obtaining the at least one vertical projection area by acquiring the vertical projection area of the model above the each reference plane projected on the corresponding reference plane includes: according to a bottommost reference plane among the at least one reference plane, obtaining a vertical projection of the model above the bottommost reference plane projected on the bottommost reference plane as a first vertical projection [para 0017, 0039-0043, 0052-0056; inherent to the Parasolid geometric modeling kernel or any other mathematical software/program helping in calculating a support volume of a support structure]; obtaining a target reference plane from the at least one reference plane except for the bottommost reference plane, wherein the target reference plane is a reference plane on which a corresponding vertical projection coincided with the first vertical projection is located [para 0017, 0039-0043, 0052-0056; inherent to the Parasolid geometric modeling kernel or any other mathematical software/program helping in calculating a support volume of a support structure]; and if the target reference plane is a topmost reference plane among the at least one reference plane, obtaining an area of the first vertical projection as each vertical projection area [para 0017, 0039-0043, 0052-0056; inherent to the Parasolid geometric modeling kernel or any other mathematical software/program helping in calculating a support volume of a support structure]; or if the target reference plane is not the topmost reference plane among the at least one reference plane, obtaining the area of the first vertical projection as a vertical projection area corresponding to the each reference plane below the target reference plane, and respectively obtaining a vertical projection area corresponding to the each reference plane above the target reference plane [para 0017, 0039-0043, 0052-0056; inherent to the Parasolid geometric modeling kernel or any other mathematical software/program helping in calculating a support volume of a support structure].

As per claim 7, Li discloses wherein obtaining the vertical projection area includes: equally dividing a reference plane on which a vertical projection of the model is located into a plurality of squares with a specified area [para 0017, 0039-0043, 0052-0056; inherent to the Parasolid geometric modeling kernel or any other mathematical software/program helping in calculating a support volume of a support structure]; determining a quantity of squares covered by the vertical projection [para 0017, 0039-0043, 0052-0056; inherent to the Parasolid geometric modeling kernel or any other mathematical software/program helping in calculating a support volume of a support structure]; and according to a product of the specified area and the quantity, obtaining the vertical projection area, [para 0017, 0039-0043, 0052-0056; inherent to the Parasolid geometric modeling kernel or any other mathematical software/program helping in calculating a support volume of a support structure]; and the method comprises: performing 3D (three-dimensional) printing according to the volume of the supporting structure of the model [para 0003, 0016, 0041; 3D printing].

As per claim 8, Li discloses wherein according to the at least one vertical projection area, obtaining the total volume includes: according to the at least one vertical projection area and a distance between every adjacent two reference planes, obtaining at least one sub-volume [para 0017, 0039-0043, 0052-0056; inherent to the Parasolid geometric modeling kernel or any other mathematical software/program helping in calculating a support volume of a support structure]; and according to cumulative sum of the at least one sub-volume, obtaining the total volume [para 0017, 0039-0043, 0052-0056; inherent to the Parasolid geometric modeling kernel or any other mathematical software/program helping in calculating a support volume of a support structure].

As per claim 9, Li discloses wherein according to the total volume and the volume of the model, obtaining the volume of the supporting structure of the model includes: according to a difference between the total volume and the volume of the model, obtaining the volume of the supporting structure of the model [para 0017, 0039-0043, 0052-0056; obtaining minimum support volume].

As per claim 10, Li discloses further including: according to the volume of the supporting structure of the model, determining an amount of a first material required for printing the supporting structure in a current placement posture [para 0017, 0039-0043, 0052-0056; clearly building a 3D object]; according to the volume of the model, determining an amount of a second material required for printing the model [para 0017, 0039-0043, 0052-0056; clearly building a 3D object]; and according to the amount of the first material and the amount of the second material, obtaining evaluation data for printing the model [para 0017, 0039-0043, 0052-0056; clearly building a 3D object].

As per claim 11, Li discloses further including: according to the volume of the supporting structure of the model, determining an amount of a first material required for printing the supporting structure in a current placement posture [para 0017, 0039-0043, 0052-0056; clearly building a 3D object]; according to the volume of the model, determining an amount of a second material required for printing the model [para 0017, 0039-0043, 0052-0056; clearly building a 3D object]; determining an amount of a waste material when printing the model [para 0017, 0039-0043, 0052-0056; clearly building a 3D object]; and according to the amount of the first material, the amount of the second material, and the amount of the waste material, obtaining evaluation data for printing the model [para 0017, 0039-0043, 0052-0056; clearly building a 3D object].

As per claim 13, Li discloses before according to the total volume and the volume of the model, obtaining the volume of the supporting structure of the model, further including: obtaining the volume of the model [para 0017, 0039-0043, 0052-0056; obtaining minimum support volume].

As per claim 14, Li discloses wherein obtaining the volume of the model includes: for the at least one reference plane, acquiring a contour where the model intersects with the each reference plane to obtain at least one contour area [para 0017, 0039-0043, 0052-0056; clearly building a 3D object (3D printing)]; and according to the at least one contour area, obtaining the volume of the model [para 0017, 0039-0043, 0052-0056; clearly building a 3D object (3D printing)].

As per claim 16, Li discloses wherein the processor is further configured to: for the each reference plane among the at least one reference plane, obtain the at least one vertical projection area by acquiring the vertical projection area of the model above the each reference plane projected on the corresponding reference plane [para 0017, 0039-0043, 0052-0056].

As per claim 17, Li discloses wherein the processor is further configured to: according to a bottommost reference plane among the at least one reference plane, obtain a vertical projection of the model above the bottommost reference plane projected on the bottommost reference plane as a first vertical projection [para 0017, 0039-0043, 0052-0056; inherent to the Parasolid geometric modeling kernel or any other mathematical software/program helping in calculating a support volume of a support structure]; obtain a target reference plane from the at least one reference plane except for the bottommost reference plane, wherein the target reference plane is a reference plane on which a corresponding vertical projection coincided with the first vertical projection is located [para 0017, 0039-0043, 0052-0056; inherent to the Parasolid geometric modeling kernel or any other mathematical software/program helping in calculating a support volume of a support structure]; and if the target reference plane is a topmost reference plane among the at least one reference plane, obtain an area of the first vertical projection as each vertical projection area [para 0017, 0039-0043, 0052-0056; inherent to the Parasolid geometric modeling kernel or any other mathematical software/program helping in calculating a support volume of a support structure]; or if the target reference plane is not the topmost reference plane among the at least one reference plane, obtain the area of the first vertical projection as a vertical projection area corresponding to the each reference plane below the target reference plane, and respectively obtain a vertical projection area corresponding to the each reference plane above the target reference plane [para 0017, 0039-0043, 0052-0056; inherent to the Parasolid geometric modeling kernel or any other mathematical software/program helping in calculating a support volume of a support structure].

As per claim 18, Li discloses wherein the processor is further configured to: divide a reference plane on which a vertical projection of the model is located into a plurality of squares with a specified area [para 0017, 0039-0043, 0052-0056; inherent to the Parasolid geometric modeling kernel or any other mathematical software/program helping in calculating a support volume of a support structure]; determine a quantity of squares covered by the vertical projection [para 0017, 0039-0043, 0052-0056; inherent to the Parasolid geometric modeling kernel or any other mathematical software/program helping in calculating a support volume of a support structure]; according to a product of the specified area and the quantity, obtain the vertical projection area [para 0017, 0039-0043, 0052-0056; inherent to the Parasolid geometric modeling kernel or any other mathematical software/program helping in calculating a support volume of a support structure]; and performing 3D (three-dimensional) printing according to the volume of the supporting structure of the model [para 0003, 0016, 0041; 3D printing].

As per claim 19, Li discloses wherein the processor is further configured to: according to the at least one vertical projection area and a distance between every adjacent two reference planes, obtain at least one sub-volume [para 0017, 0039-0043, 0052-0056; inherent to the Parasolid geometric modeling kernel or any other mathematical software/program helping in calculating a support volume of a support structure]; and according to cumulative sum of the at least one sub-volume, obtain the total volume [para 0017, 0039-0043, 0052-0056; inherent to the Parasolid geometric modeling kernel or any other mathematical software/program helping in calculating a support volume of a support structure].

As per claim 21, Li discloses further comprising: stating the volume of the supporting structure of the model in an amount of printing consumable [para 0003, 0016, 0041; 3D printing and inherent to the 3D printing]; and generating a quotation according to the amount of printing consumable [para 0003, 0016, 0041; 3D printing and inherent to the system to acquire/obtain necessary printing consumable].

As per claim 22, Li discloses wherein the printing consumable includes ink [para 0003, 0016, 0041; inherent in a 3D printing].

As per claim 23, Li discloses wherein the method is performed by a device, the device including a memory and a processor coupled to the memory, the memory storing one or more sets of program codes executed by the processor [Fig. 1].


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art cited in the prior office action.